IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ALLAN D. BUYNA,                         : No. 11 WM 2015
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
JOHN WETZEL AND MICHAEL D.              :
OVERMYER,                               :
                                        :
                   Respondents          :


                                    ORDER




PER CURIAM

     AND NOW, this 9th day of March, 2015, the Application for Extraordinary Relief

is DENIED.